Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
1.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.  Claims 1, 8, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al (US 2011/0239032, herein Kato).

Regarding claim 1, Kato teaches a processor, comprising:
an instruction control unit configured to fetch a processing instruction ([0047], [0077], instructions fetched from ROM by CPU); and
an operation module configured to receive frame information, neural network parameters, and the processing instruction, and perform neural network operations on the frame information and the neural network parameters according to the processing instructions ([0049], CNN processing unit, [0080-0081], [0047], parameter & image frame data, [0083-0087], perform neural network operations).

Claim 8 refers to a method embodiment of the processor embodiment of claim 1.  Therefore, the above rejection for claim 1 is applicable to claim 8.

Claim 17 refers to a device embodiment of the processor embodiment of claim 1.  Therefore, the above rejection for claim 1 is applicable to claim 17.

Allowable Subject Matter
3.  Claims 2-7 and 9-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior arts of record are Kato (US 2011/0239032) and Yan et al (US 2016/0117587).  Kato and Yan disclose a processor for performing neural network operations on frame information and neural network parameters comprising a storage module and an operation module.  However, neither Kato nor Yan disclose the operation module including both a separate accurate operation unit and approximate operation unit that perform the tasks described in claims 2 and 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yan (US 2016/0117587) discloses a processor for performing neural network operations on frame data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/Primary Examiner, Art Unit 2182